 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner further will recommend that the Respondent place the name of JuanitaLopez on apreferentialhiring list and offer employment to her in her former or substantiallyequivalent position in this or any subsequent season, she to take her place on the preferentialhiring list in accordance with her length of accumulated service as compared with the lengthof accumulated service of any other employee on such a preferential list.Upon the basis of theforegoingfindings of fact and upon the entire record in the case, theundersigned makes the followingCONCLUSIONS OF LAW1.Citrus, Cannery Workers and Food Processors Union No 24473, AFL, isa labor organi-zation within the meaning of Section 2 (5) of the Act2By discriminating in regard to the hire or tenure of Juanita Lopez, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act3By discriminating against Juanita Lopez because she has given testimonyunderthe Act,the Respondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (4) of the Act4By such discrimination and by interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2, subsections (6) and (7) of the Act[ Recommendations omitted from publication]WESTCOAST LUGGAGE CO.andLEATHER WORKERS UNIONOF LOS ANGELES, LOCAL 213 OF INTERNATIONAL FURAND LEATHER WORKERS UNION.CaseNo. 21-CA-1311.June 8, 1953DECISION AND ORDEROn June 11, 1952, Trial Examiner Wallace E.Royster issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices in violation of Section 8 (a) (1)and (3) of the Act, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. The TrialExaminer alsofound that the Respondent had not engaged incertain otherunfair labor practices in violation of Section 8 (a)(5) of the Act, and recommended dismissal of those allegations.Thereafter, the General Counsel filed exceptions to the Inter-mediate Reportand a brief. The Respondent filed no exceptions.The Board has reviewed the rulings made by the Trial Exam-iner at the hearing,and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and brief,and the entire record in the case,and hereby adopts the find-ings,conclusions,and recommendations of the Trial Examiner,with the additions and modifications discussed below.1.No exceptions were taken to the Trial Examiner's find-ings that the Respondent,by threatsand interrogation, vio-lated Section 8 (a) (1) of the Act. We therefore adopt these WEST COAST LUGGAGE CO.415findings. We enumerate the Respondent's specific acts becausethey bear on the Respondent's refusal to bargain with the Union.In October 1951 the Respondent's president, Samuel A. Davis,told a group of employees that he would fight to keep the Unionout of the plant and that he would discharge anyone for joiningit;inNovember, he asked employee Adolph Garcia if he hadbeen solicited by a union representative and if other employeeswere union members, and he said that he would rather closethe plant than deal with the Union. The Respondent's foreman,Henry Bart, in September told Garcia that aslongas he, Bart,worked for the Respondent, there would be no union in theplant; in October he told employee Jonas Weiss that Daviswould fire anyone who signed a union card, even his best worker;and in November he advised Weiss that trouble could be avoidedif he did notsigna union card.2.No exceptions were taken to the Trial Examiner's findingthat the Respondent discharged employee Olga Roth onDecem-ber 6, 1951, to discourage membership in and activity on behalfof the Union, and thereby violated Section 8 (a) (3) and (1) ofthe Act. We adopt this finding.3.Exceptionswere taken by the General Counsel to theTrial Examiner's finding that the Respondent did not refuseto bargain collectively with the Union in violation of Section8 (a) (5) and (1) of the Act. We find merit in these exceptions.The facts surrounding the Union's several requests forrecognition are these: On December 5, 1951, the Union'sorganizer,George Bradow, called upon Davis and assertedthat the Union represented a majority of the employees. Daviscountered with a proposal to call all the workers togetherand hold an election then and there. When Bradow demurred,the two men proceeded to discuss ways of proving majority.Davis agreed to extend recognition, Bradow credibly testified,ifBradow would produce cards signed by a majority of theemployees. Bradow then gave Davis a sample contract ofseveral pages.Thatsame evening,some of the employees met with Bradowand signed union-membership application cards. One, ElizabethSteiner, signed reluctantly after Bradow told her, as she testi-fied,"Itmeans, if you don't sign the card, when Mr. Davis goand sign the union and the place is gounion,you don't work thisplace because when you don't join the union, you can't work theplace." Other employees had signed cards before December5, and still others signed on the next day.On December 6, Bradow showed Davis membership applica-tion cards signed by 9 employees out of a total of 15 in theappropriate unit, as hereinafter described. According to Davis,Bradow insisted that he sign the sample contract which had beengiven him the day before; he told Bradow that due toseasonalfactors and the possibility of a layoff, it would be advantageousfor both of them to wait until after the first of the year to dis-cuss.;,a contract; and when, he refused to sign the contract,Bradow threatened a fight. Bradow's version of the December 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD6 conversation was that after Davis checked the cards,Bradowrequested an appointment to negotiate;that Davis said he wouldtake inventory after the first of the year and then decide if hecould afford to negotiate;and that Bradow on leaving told Davisthat he did not want any union people pushed around,that ifanyone got hurt, the Union would have to retaliate by somesort of action.The Trial Examiner did not resolve this conflicting testi-mony and merely found that,nomatter which version isaccepted,itisclear that Davis was unwilling to agree to acontract on December 6. An examination of the sample con-tract, however,leaves no question that it was an obsolete form,not intended for execution by the Respondent.Itwas dated1946 and contained amendments dated June 1947 and June 1948,respectively.The most recent amendment, relating to an exten-sion of an earlier contract,could not have been applicable tothe Respondent,which had no earlier contract.The contractreferred to an appended minimum wage scale,but no such wagescale was in fact appended.Other provisions,likewise mean-ingless when applied to the Respondent,referredtothe Union'sright to reopen the question of a cost-of-living wage adjust-ment after September 15, 1948--a date without significanceto the parties in this case intheyear 1951.Moreover, the con-tract's introductory clause referred to the C. I. 0.,with whichthe Union was no longer affiliated.In the further light of thetestimony of both Bradow and Davis that no contract termswere discussed,we conclude that Bradow's version is credible,that the discussion on December 6 related to proof of cardmajority and recognition,and that Davis in effect refusedrecognition at that time.After this discussion with Bradow,Davis discriminatorilydischarged Olga Roth,a union member whose card he hadbeen shown.On the evening of December 6, 8 of the 9 employees who hadsigned cards held a union meeting.The ninth signer,Steiner,did not attend.The 8 in attendance voted to strike in protestagainst Olga Roth'sdischarge and to obtain a contract. All 8struck and picketed,beginning on December 7 and continuingthrough the hearing in May 1952, 5 months later.Signs car-ried by the pickets read to the effect that the employees were"on strike for higher wages, for a living wage and a unioncontract."The remaining 7 employees in the unit(6 of whomhad not signed cards, while the seventh, Steiner,had askedfor the return of her card)continued to work without inter-ference from the strikers.On or about December 10,Max Roth, the Union's businessrepresentative,came out for the purpose of settlingthe strike.President Davis spoke to him on the picket line,in Bradow'spresence,and, as the Trial Examiner found,threatened in aloud voice to replace all the strikers.Davis acknowledgedthe conversation with Max Roth,and admitted that Roth askedhim to settle the strike and that he told Roth that if the strikersreturned to work he would negotiate. WEST COAST LUGGAGE CO.417During the week of December 10, Davis called striking em-ployees into his office at different times, told them they werefoolish to remain on strike, and offered them a Christmasbonus andincreasedwages to return. Davis also threatenedemployee Gustavo Tena that if he did not return to work hewould never obtain a job elsewhere. All the employees so-licited by Davis declined the offer of bonuses and wage in-creases, refusingto return unless Davis signed a contract.Garcia, one of the employees, told Davis on December 10 or11, in answerto the latter's invitation to return to work, thatthe employees were not asking for much, just to reinstateOlga Roth and sign a contract.On December 11, Davis approached a couple of employeeson the picket line, including striker Weiss and the discrimina-torily discharged employee, Olga Roth, and asked them to comeinto his office, where he offered them reemployment at in-creased wages.Both declined, like the other strikers, unlessDavis signed a contract.On December 17 Davis hired two employees as replacementsfor strikers.Somewhat later in December, the union president, MaxCutler, telephoned Davis to discuss a strike settlement. Davistold him to call off the strike and in about 6 months he wouldbe readyto negotiatewith the Union. At about thesame timeBradow, the organizer, asked Davis to settle the strike, andDavis answered that he would never deal with the Union.By February 1952 the Respondent had hired six replacements.On these facts we conclude, in agreement with the Trial Ex-aminer,that the Respondent's attitude toward the Union wasone of"unrelentingand unlawful opposition." But we disagreewith his conclusion that the Respondent was "exculpated" fromits statutory duty to bargain with the Union. The Trial Exami-ner based his conclusion on the ground that the Union's firstrequest for recognition did not occur until late December,after two strikers had been replaced, thus apparently dissi-pating the Union's majority. But the credible evidence satis-fies us that the Union first requested bargaining at the Bradow-Davis meeting on December 6, before the strike.There is no question that the discussion on the preceding dayhad related to methods of proving the Union's majority. Theoutcome of this discussion was that Bradow was to return onDecember 6 to show Davis the signed membership cards. ThisBradow did, but the meeting was then stalemated by Davis'unwillingness to recognizethe Union until after taking inventoryand deciding whether he could afford recognition. We do nothold that Davis was obligated under the statute to sign a par-ticular contract immediately or at any time.' However, thefact that Bradow presented an obsolete form of contract whichthe Union no longer used convinces us that Bradow had no inten-tion of delivering an ultimatum to Davis to sign that particular'Labor Board v. Jones & Laughlin Steel Corp., 301 U S. 1, 45; N. L R. B. v. AmericanNational Insurance Co., 343 U. S 395. 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontract.The only reasonable conclusion on this record isthat the Unionwas seeking recognitionon December 6, thatBradow presented the union-authorization cards for the purposeof proving that it was the employees'designated representa-tive, and thatDavis understood this to be Bradow's purposein view of their previousday'sdiscussion.2The Respondent's adamant attitude in resisting performanceof its statutory duty to bargain isshown by itscontinued opposi-tion to theUnion. AfterDavis' discussion with Bradow on De-cember 6, theRespondent carried outits threat bydischargingOlga Rothfor having joined the Union, precipitatingthe strike.When the Union'sbusiness representative,Max Roth, soughtto settle the strikeshortly afterits inception,Davis told himthat he wouldnegotiate only on the conditionthat the strikersreturn to work. We againhold thatan employer who conditionsnegotiationswiththe statutory representative upon the aban-donment of protected concerted activities thereby engages in arefusal to bargain in violation of Section 8 (a) (5) and inter-feres with,restrains,and coerces employees in the exerciseof their statutory rights in violation of Section 8 (a) (1) of theAct.3The complaint alleged that"All productionand maintenanceemployees at Respondent'sLos Angeles,Californiaplant, ex-cluding officers of the corporation,their relatives,clericalemployees,guards, and supervisors as definedin the Actconstitute a unit appropriate for the purpose of collectivebargainingwithin themeaning ofthe Act." TheTrial Examinerfound, andthe Respondent doesnot deny, thaton December 6there were 15 employees in the appropriate unit asdescribedin the complaint."We adopt thisfinding.The Respondent does deny, however, thatthe Union repre-sented a majority of the 15 employeesin that unit. The TrialExaminer foundthat the Union, althoughrepresenting a numeri-calmajority, did not have a valid majoritybecause Bradow'sremark to Steiner on December 5, to the effectthat her jobtenure would be endangered if she did not sign a union-authori-zation card, may have coerced other signers.We disagree.We cannot base our findings on mere conjecture.Withoutcounting Steiner's card because of the coercive remark madeto her, we find that 8, oramajority of the 15-man unit, hadsigned union-membershipcards. Thereis no direct evidencethat any ofthem were coerced.We will, therefore,examineall the factssurrounding the signing of the cardsother thanSteiner's, to determinethe validity of the Union's majority.2Davis, at the December 6 meeting with Bradow,questioned a couple of the signatures, andBradow said that he could prove that the signatures were those of the namedemployees Imme-diately afterwards,however, Davisdiscriminatorily discharged an employee,provoked thestrike, and effectively put an end to further discussion.We do not viewBradow's statement, inthis setting,as detracting from the unequivocal request to bargain and Davis'understanding ofthat request.3 Pecheur Lozenge Co, Inc., 98 NLRB 4964 We find it unnecessary to considerthe General Counsel's exception to the inclusion in theunit of Davis'brother-in-law and an employee alleged to be a temporary part-time worker WEST COAST LUGGAGE CO.419The recordshows that three employees(Adolph Garcia,Gustavo Tena, and Philip Szkulnik)signed cards before theremark by Bradowto Steiner on December5.5Thus, thesethree employeescould not havebeen influencedby the remarktoSteiner.Two otheremployees,Israel Schwartzand JohnAragon, donot appearto havebeen present at the December5meeting, but signed cards on December 6. Of the remainingthree employees comprisingthe Union's majority,the recordpoints to the conclusionthat theysigned cards before Bradowmade his remark to Steiner,as Steineradmitted thatemployeeJonas Weiss saidto her at thetime of theremark, "Everybodysign it already,and you heard everything, you [will;go back andtellMr. Davis."More significantly,the subsequent activitiesof the eight card signers convinceus that theirunion adherenceand sympathywere not coerced."All attendeda union meetingon the night of December6 and votedto strike because of OlgaRoth's discharge and to obtain recognition.Throughoutthe longstrike they firmly declined Davis' monetaryinducements toreturn towork withouta union contract even in the face of histhreat to dischargethem. At thesame time nocoercion by theUnionwas practiced on the seven nonstrikers,includingSteiner, so far as the record shows.Accordingly, we find thaton December6, 1951, andat all times thereafter,the Unionrepresented an uncoercedmajority ofemployees in the appro-priate unit and was,and now is, the exclusive bargaining repre-sentativeof the employeesin the aforementioned appropriateunit for thepurposesof collectivebargaining with respect torates of pay, wages,hours of employment,and other conditionsof employment.'In the lightof the foregoing,and the entire record, we findthat the Respondent,on December6,1951, andall timesthereafter,has refused to bargainwith the Unionas the ex-clusive bargaining representativeof employeesin an appro-priate unit, in violation of Section 8 (a) (5) of theAct, and hasthereby interfered with, restrained,and coerced employees inthe exerciseof their statutory rights in violationof Section 8(a) (1).4.We also find merit in the exception to the Trial Examiner'sfinding that the inducements,offered by the Respondent to Olga5 The testimony of Gustavo Tena, who apparently re-signed a card on December 5, showsthat he was already a union member,as he had informed President Davis of this fact in Novem-ber.6Such evidence of authorization amply satisfies the Act's requirements.Seven-Up BottlingCompany of Miami, 92 NLRB 1162, modified on other grounds 196F 2d 424 (C. A. 5). See alsoHarris- Woodson Co , Inc., 77 NLRB 819, enforced179 F. 2d 720 (C A. 4); Amalgamated MeatCutters and Butcher Workmen, 81 NLRB 1052;Pecheur LozengeCo., Inc.,98 NLRB 496; TheOhio Calcium Company, 34 NLRB 917, Chicago Casket Company,21 NLRB 235 Cf Wells, Inc ,68 NLRB 545,cited by the Trial Examiner,which is not in point. There the coercive nature ofa supervisor's soliciting impaired the union's majority.7The result might well be different if the same objection were before us in connection witha secret-ballot election,as a determination that any particular voter was coerced would re-quire us to invade the secrecy of the ballot.Here the record openly identifies the employeeswho designated the Union We find no satisfactory evidence that any of them except Steiner wascoerced. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoth and the strikers, did not violate the Act. These induce-ments included wages higher than those tendered to the Union,and a Christmas bonus likewise not tendered to the Union orotherwise customary. Soliciting Roth and individual strikingemployees in this manner violated Section 8 (a) (5) of the Act. 8Moreover the Respondent's attempts to deal with the strikersindividually bypassed the employees' majority representative,and constituted an integral part of a pattern of illegal oppositionto the purposes of the Act, as evidenced by the Respondent'sentire course of conduct, and thus also violatedSection 8 (a)(1) of the Act.'5.Because the strike was caused and prolonged by theRespondent'sunfair labor practices in refusing to recognizethe Union and discharging Olga Roth, we find that the strikewas at all times an unfair labor practice strike.Regardlessof the effect of the Respondent's reinstatement offer to Roth,one objective of the strike was to obtain union recognition andprotest the Respondent's refusal to bargain. The Respondent'scontinuing unlawful refusal to bargain during the strike and itscampaign during this period to undermine the Union were in-strumental in prolonging the strike. We therefore hold that thestrike, in its inception a protest against the Respondent's unfairlabor practices, continued as such throughout.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, we shall order it to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.We have found that the Respondent refused to bargain collec-tivelywith the Union as the exclusive representative of itsemployees in an appropriate unit. We shall therefore order thattheRespondent, upon request, bargain collectively with theUnion, and if an understanding is reached, embody such under-standing in a signed agreement.We have also found that the strike, which began on December7, 1951, and was still in progress at the date of the hearing,was caused and prolonged by the Respondent's unfair laborpractices. The unfair labor practice strikers, therefore, werenot vulnerable to permanent replacement. Accordingly, weshall order that the Respondent, upon application, offer re-instatement to their former or substantially equivalent posi-tions11 to all those employees who went on strike on December7, 1951, or thereafter, and who have not already been offeredreinstatement,without prejudice to their seniority or other8 N. L. R. B. v Montgomery Ward & Company, 133 F. 2d 676 (C. A. 9), enforcing 37 NLRB100; N. L R. B. v. Kobritz, 193 F. 2d 8 (C. A. 1). enforcing 92 NLRB 1018.9 W T. Rawleigh Company, 90 NLRB 1924, modified on other issues 190 F 2d 832 (C. A. 7);Modern Cleaners Company, 100 NLRB 3718The Chase National Bank of the City of New York. San Juan, Puerto Rico, Branch, 65 NLRB827. WEST COAST LUGGAGE CO.421rights and privileges,dismissing,if necessary,persons hiredon or after that date. We shall also order that the Respondentmake them whole for any loss of pay they may have sufferedby reason of the Respondent's refusal, if any, to reinstate themas provided above, by payment to each of them of a sum ofmoney equal to that which he normally would have earned aswages duringthe period from five (5) days after the date onwhich he applies for reinstatement to the date of the Respond-ent's offer of reinstatement in the manner provided above, lesshis net earnings, if any, during said period." Loss of pay shallbe computed upon a quarterly basis in the manner establishedby the Board in F. W. Woolworth Company, 90 NLRB 289.Like the TrialExaminer, wehave found that the Respondentdiscriminatorily discharged Olga Roth. Exception is taken totheTrial Examiner's further finding that, except for a fewdays' back pay, the Respondent adequately remedied its dis-criminatory discharge by offering Roth and striker Weiss re-employmentat increased wages and aChristmas bonus. Wefindmerit in this exception. The offer was itself, as we havefound, an integral part of a pattern of illegal opposition to thepurposes of the Act in which the Respondent was seeking toundermine the concerted activity of the striking employees,and an independent unfair labor practice; no back pay wastendered; and thus the Respondent did not in good faith try toremedy the original discriminatory discharge.'2Moreover,Roth was entitled to stay out on strike with the other strikerswho were protesting the Respondent's unlawful refusal tobargain.We shall therefore order the Respondent to offerimmediate and full reinstatement to Olga Roth and make herwhole for anyloss ofearningssufferedbyher for these periods:(1) From December 6, 1951, the date of discrimination, throughJune 11, 1952, the date of the Intermediate Report, and (2) fromthe date of our Decisionand Order hereinto the date of a properofferof reinstatement.13We shall also order the Respondent to make available to theBoard, upon request, payroll and other records to facilitatethe checking of compliance with our Order.Like the Trial Examiner, we find from the entire record thatthere is danger of the commission in the future of other unfairlabor practices proscribed by the Act. The preventive pur-poses of the Act will be thwarted unless our order is coex-tensivewith the threat. In order, therefore, to make moreeffective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act, we shall order the Re-"In computingback pay owing to those employees for whom the Trial Examiner failed torecommend reinstatement,we shall, in accord with our usual practice, exclude the period fromthe date of the Intermediate Report to the date of this Decision and Order Standard-Coosa-Thatcher Company, 85 NLRB 1358, 1367. This refers specifically to those strikers who mayhavebeenpermanentlyreplacedI2 See RedRock Co., 84 NLRB 521, 529; Porto Rico Container Corp., 89 NLRB 1570, 1580i3Seefootnote 11. 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent to cease and desist from infringing in any mannerupon the rights guaranteed in Section7 of the Act.ADDITIONAL CONCLUSIONS OF LAW1.All production and maintenance employees at the Re-spondent's Los Angeles, California, plant, excluding officersof the corporation, their relatives, clerical employees, guards,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining, within themeaning of Section 9(b) of the Act.2.LeatherWorkers Union of Los Angeles, Local 213 ofInternational Fur and Leather Workers Union, was on Decem-ber 6, 1951, and at all times since has been, the exclusivebargaining representative of all employees in the aforesaidunit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.3.By refusing on December 6, 1951, and at all times there-after to bargaincollectively with the aforesaid Union as theexclusive bargaining representative of the employees in theaforesaid appropriate unit, and by soliciting employees toabandon their union activities through promises of wage in-creases and a bonus, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.4.By thus interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act, the Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and(7) of the Act.ORDERUpon the basis of the above findings of the fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Re-lationsAct, as amended, the National Labor Relations Boardhereby orders that the Respondent, West Coast Luggage Co.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Leather WorkersUnion of Los Angeles, Local 213 of International Fur andLeather Workers Union, as the exclusive representative of itsemployees in the following appropriate unit: All production andmaintenance employees at the Los Angeles, California, plant,excluding officers of the corporation, their relatives, clericalemployees, guards, and supervisors as defined in the Act.(b) Interrogating its employees concerning their union mem-bership, activities, and sympathies; threatening employees withloss of employment if they join a union; and promising a wageincreaseor other benefits to discourage union membership oractivity. WEST COAST LUGGAGE CO.423(c) Discouraging membership in Leather Workers Union ofLos Angeles, Local 213 of International Fur and LeatherWorkers Union,or any labor organization of its employees, bydischarging or refusing to reinstate any of its employeesbecause of their union membership or activity,or in anyothermanner discriminating in regard to their hire or tenureof employment,or any term or condition of their employment.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistLeather Workers Union of Los Angeles,Local 213 of Inter-national Fur and Leather Workers Union,or any labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities,except tothe extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Upon request,bargain collectively with Leather WorkersUnion of Los Angeles, Local 213 of International Fur andLeatherWorkers Union,as the exclusive representative ofthe employees in the above-described appropriate unit, and ifan understanding is reached,embody such understanding in asigned agreement.(b)Upon application,offer immediate and full reinstatementto their former or substantially equivalent positions,withoutprejudice to their seniority and other rights and privileges, toall those employees listed in Appendix A attached hereto, whowent on strike on December 7, 1951, or thereafter,dismissing,if necessary,any persons hired on or after that date, and makethem whole,in the manner set forth in the remedy section ofthis Decision and Order.(c)Offer Olga Roth immediate and full reinstatement to herformer or substantially equivalent position,without prejudiceto her seniority and other rights and privileges,and make herwhole, in the manner set forth in the remedy section of thisDecision and Order, for any loss of pay she may have sufferedby reason of the Respondent'sdiscrimination against her.(d)Upon request, make available to the National Labor Re-lations Board,or its agents,for examination and copying, allpayroll records and reports, and all other records necessaryfor a determination of the reinstatement rights and the amountsof back pay due under the terms of this Order.(e) Post at its plant at Los Angeles, California,copies of thenotice attached hereto marked "Appendix A." 14 Copies of suchnotice, to be furnished by the Regional Director for the Twenty-first,Region, shall, after being duly signed by the Respondent,14In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuantto a Decision and order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order "291555 0 - 54 - 28 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeposted by it immediately upon receipt thereof, and bemaintained by it for sixty(60) consecutive days thereafter inconspicuous places, including all places where notices to em-ployees customarily are posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(f)Notify the Regional Director for the Twenty-first Region,inwriting,within ten(10) days from the date of this Order,what steps have been taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyour employees that:WE WILL NOT by means ofdischarge,interrogations,or threats,or in anyothermanner interferewith, re-strain,or coerceour employeesin the exerciseof theirright to self-organization,to form labororganizations, tojoin or assistLeather Workers Union of LosAngeles,Local 213of InternationalFur and LeatherWorkersUnion, or any otherlabor organization,to bargain collec-tivelythrough representativesof theirown choosing, toengage in concerted activities for the purpose of collectivebargaining or othermutual aidor protection,or to refrainfrom any or all of suchactivities,except to the extentthat such right may be affected by an agreementrequiringmembership in a labororganization as a condition of em-ployment, as permitted by Section8 (a) (3) ofthe Act.WE WILL, upon application, offer to the followingnamed employeesfull reinstatement to their former orsubstantially equivalentpositionswithout prejudice to anyseniorityor other rights or privilegespreviously enjoyed;and make them whole for any loss ofpay, as provided inthe Board's Decisionand Order.John AragonLouise OrtegaPhilip SzkulnikJonas WeissGustavo TenaAdolph GarciaIsrael SchwartzWE WILL offer Olga Roth immediate and full reinstate-ment to her former or substantially equivalent position,without prejudice to her seniority or other rights or priv-ileges previously'enjoyed;and we will make her whole forany loss of pay suffered by her by reason of the dis-crimination against her,as provided in the Board's De-cision and Order. WEST COAST LUGGAGE CO.425WE WILL bargain collectivelyupon requestwith theabove-named union as the exclusive representative of allemployees in thebargainingunit described herein, withrespect to grievances,labor disputes,wages,rates ofpay, hours of employment, and other conditions of em-ployment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees, excludingofficers, their relatives, clerical employees, guards,and supervisors as defined in the Act.All of our employeesare freeto become or remainmembersof Leather Workers Union of Los Angeles, Local 213 of Inter-national Fur and Leather Workers Union, or any other labororganization.We willnot discriminate in regardto hire andtenureof employment, or any termor conditionof employ-ment, againstany employee because of membershipin or ac-tivity on behalf of any-labororganization.WESTCOAST LUGGAGE CO.,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis caseis beforethe Board upon the complaint of the General Counsel, dated April 7.1952, against West Coast Luggage Co., herein called Respondent. Pursuant to notice a hearingwas held on May 8 and 9, 1952, in Los Angeles, California. before the undersigned, at whichall parties were represented and were afforded opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant and material evidence, to argue orally, and to filebriefs. No argument was had and no briefs have been filed.A copy of the charge, the complaint, and a notice of hearing were duly served on the parties.The complaint alleges that Respondent interrogated employees concerning their membershipin and activity in behalf of Leather Workers Union of Los Angeles, Local 213 of InternationalFur and Leather Workers Union, herein called the Union, threatened them with discharge ifthey joined the Union, threatened to close its plant rather than recognize the Union, refusedunlawfully to recognize and bargain with the Union, bypassed the Union in soliciting individualstrikers to return to work, threatened to discharge those who did not do so, offered monetaryinducements to strikers to abandon the Union and the strike, and discharged Olga Roth becauseof her protected concerted activity or because she was a supporter of the Union.Respondent's answer denies the commission of unfair labor practices,denies that the Unionat any time material was the bargaining representative of the employees,and asserts that theUnion had not complied with Section 9(f),(g), and (h) of the Act. Upon motion, the last assertionwas stricken by Trial Examiner Martin H. Bennett prior to the hearing.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing: 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation engaged at Los Angeles, California, in the manufac-ture, sale, and distribution of luggage and related leather goods. Respondent annually shipsproducts valued in excess of $25,000, directly from its plant to points outside the State ofCalifornia.II.THE ORGANIZATION INVOLVEDThe Unionis a labor organization admitting to membership employees of Respondent.Ill.THE UNFAIR LABOR PRACTICESA. The factsRespondent operates a small plant employing from 13 to 20 workers depending upon thefluctuating demand for its products. The device of temporary layoff is one frequently used inorder to tailor the number of employees to the work to be performed. Supervision centers inSamuel A. Davis, Respondent's president, but Henry Bart, who is designated as a foreman,directs the efforts of the employees when necessary and in the absence of Davis is in charge.In September 1951, George Bradow, an organizer for the Union, visited the homes of someof the employees in an effort to interest them in his organization; when in early October hestood for that purpose near the plant entrance, Foreman Bart told him to leave--to stopbothering the employees. Also in October, Bart asked Jonas Weiss, an employee, if any unionrepresentative had called on him, and if he had signed a card, remarking that Davis wouldfire anyone, even his best worker, who did so. Sometime in November, Bart asked Weiss whatthe union representative had said to him, commented that the Union was tainted with com-munism, and advised Weiss that trouble could be avoided if he did not sign a union card.In the same month, Davis asked Adolph Garcia, an employee, if he had been solicited by aunion representative, inquired if other employees were union members, and said that he wouldrather close the plant than deal with the Union. In September, Bart asked Garcia what heexpected the Union to do for the employees and said that as long as he, Bart, worked for theRespondent there would be no union in the plant.Gustavo Tena became Respondent's employee in March 1951. Sometime in the fall of thatyear, Tena told Davis that he was a member of the Union. Davis said that was all right but,according to Tena, another was soon hired to replace him. Precisely what happened in regardto the replacement,the record does notexplain.Tena continued at his work. On a date earlyinDecember, according to Tena but which other testimony rather clearly shows to have beeninOctober, Davis told a group of his employees that refugees should be happy to enjoy theprivileges that were theirs as residents of the United States but then went on to say that hewould fight to keep the Union out of the plant and that he would discharge anyone for joiningit.Another employee, Philip Szkulnik, testified that he heard Davis on that occasion say thathe would fire anyone who joined the Union but admitted that he did not understand all thatDavis said. John Aragon testified that Davis made such a threat on the October occasion.Employee Elizabeth Steiner testified that she did not remember Davis threatening dischargein connection with the Union and another employee, Susi Lowenberg, testified that Davis madeno such remark. Steiner conceded that she had worked irregularly in the fall of 1951 althoughRespondent's attendance sheet, in evidence, does not indicate any absence for her in October.Foreman Bart and President Davis denied that either had questioned any employees concerningthe Union or made any threats in connection with union membership or activity.On November 6 and 7 Davis laid off 11 of the 16 employees (excluding Bart) then on thepayroll and continued some of them in that status until Monday, December 3. On that day 14workers (always excluding Bart) were on the payroll actively engaged in work, MauriceReichter was off because of illness, and 2 others, Frank Aguilar and Leo Levinson, had notreturned from the November layoff. Dorothy Hughes, Davis' secretary, testified that shepresumed that Aguilar and Levinson had refused an offer of further employment and thatboth had been replaced. Just when they lost employee status with Respondent is not too satis-factorily shown. However Respondent's compensation records indicate that Aguilar probablydid so about November 23, and Levinson a week later. Reichter is the husband of Davis'sister but appears to have performed work for the Respondent the same as other employeesand not to have occupied any supervisory status. Neither Reichter nor his wife has a financialinterest in the business. WEST COAST LUGGAGE CO.427On December 5, Bradow called upon Davis and asserted that a majority of the employeeshad designated the Union to represent them. Davis suggested that an election be conductedamong them at once. Bradow said thathethought that the employees should have a little noticebefore such a device was used and suggested a postponement to the next day. The conversa-tion then veered to other methods of proving majority, Bradow produced a form of contractfor Davis' study, and left. According to Bradow, Davis agreed to extend recognition if Bradowwould produce cards signed by a majority of the employees.That evening Bradow met with a number of the employees and secured signatures to mem-bership application cards. Elizabeth Steiner said that she did not want to sign but when Bradowsaid, in the words of Steiner, "It means, if you don't sign the card, when Mr. Davis go andsign the union and the place is go union, you don't work this place because when you don't jointhe union, you can't work the place," shecapitulated. The contract which Bradow had left withDavis that day provided that all hiring would be through the Union and that membership in theUnion would constitute a condition to continued employment.On December 6, Bradow returned to the plant and exhibited 9 membership applicationcards to Davis. Upon examining them Davis said that he questioned 2 or 3 of thesignatures.Bradow assured him that he would satisfactorily authenticate them. The course of the meetingfrom this point is, in sharp dispute. Bradow testified that Davis said he would not negotiateuntilthe end of the year so that he might learn from his inventory and profit or loss positionif he could "afford" to negotiate and sign a contract with the Union. On the other hand, Davistestified that Bradow spoke only in terms of Davis signing the form of agreement which hadbeen supplied the day before, that Davis pleaded for delay until the first of the year becausefurther layoffs were in prospect, and that when Davis refused to sign the contract, Bradowthreatened that there would be a fight. It is clear, no matter which version is accepted, thatDavis was unwilling to agree to a contract on December 6.At the close of the working day, Olga Roth, one of those who had signed a membershipapplication and who thus was known to Davis as an ostensible union adherent, was paid to dateby Foreman Bart, Roth testified that Bart handed her the check without comment, that it wasnot customary for a laid-off employee to be paid on the day of layoff for hours worked sincethe last payday, and that she assumed she was discharged. Davis testified that for economicreasons he found it necessary to make a layoff, that Roth was a logical selection because herhusband had employment, and that it was customary to pay an employee in full at the time oflayoff if it seemed probable that she would not return to work before the next payday. Withregard to the last, some puzzlement arises as Davis also testified that he intended Roth to beoff only for a few days and thus should have anticipated her return to work before the nextpayday, December 11. Bart testified that he told Roth on the occasion of giving her the checkthat she would be laid off for 2 days or perhaps a week.On the evening of December 6 all of the employees who had signed application cards, exceptSteiner,met with Bradow. Roth said that she had been discharged and attributed it to thefact that she had signed such a card. A vote was taken and it was decided, according to Bradow,to strike because of the discharge of Roth and in order to get a contract providing for a wageincrease and all other benefits existing in organized shops. Jonas Weiss, at whose home themeeting was held, testified that the discharge of Roth was the moving consideration.The strike began on December 7 and was in effect at the time of the hearing. For a timeDavis sought to persuade the strikers to return to work. Sometime during the week of Decem-ber 10, at Davis' invitation, Garcia, Aragon, and Ortega came to his office. Davis said theywere foolish to remain on strike, that he would give them a bonus at Christmas if they wouldreturn. Garcia said that their demands were not unreasonable- -that the strike could be endedifDavis would reinstate Roth and sigh a contract. On December 11, Weiss and Olga Roth metwith Davis and Bart. Davis offered to put Roth back to work and to increase her wages. Bartsaid that shewas a good worker and would be employed steadily. Roth refused the offer becauseDavis would not sign "the paper," meaning the union contract. Weiss testified that on thisoccasion Davis offered increased wages and a Christmas bonus if Weiss would return. Weissanswered that he would do so if Davis would sign the contract. Max Cutler, president of theUnion, testified that 2 or 3 weeks after the beginning of the strike he telephoned Davis in anattempt to settle the matter. Davis told him to call off the strike and in about 6 months hewould be ready to negotiate with the Union. On December 7, according to one of the strikers,Louise Ortega, Davis said he would have signed the contract if Bradow had used anotherapproach but that he did not like to be told tosign.Gustavo Tena testified that shortly afterthe strike began Davis invited hun to return to work and threatened that if he did not do so hewould find himself unable to get work elsewhere. Bradow testified that on the third day ofthe strike he heard Davis threaten to replace all the strikers. About 3 weekslater,accordingtoBradow, he asked Davis to talk over a possible settlement. Davis answered, Bradow testi-fied, that he would never deal with the Union. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDDavis denied that he offered a bonus or Increased wages to allure the strikers back to workand denied that he had refused to meet with Cutler except on condition that the strike be ended.In the latter connection,however, in a statement given to an agent of the Board on February12, 1952, Davis admitted that he had interposed such a condition.He also denied that he hadthreatened to replace the strikers or to arrange so that they could not find employment else-where.B.ConclusionsA number of Respondent's employees (viz, Roth, Steiner, Weiss, Szkulnik) are recent ar-rivals to the United Stares from central i rope and are sometimes described in the recordas refugees. Some of them understand English imperfectly and, among such, Yiddish is oftenused in conversation.Inevaluating the testimony of witnesses I have considered that thelanguage barrier could occasion misunderstanding However, their testimony, both strikersand nonstrikers,was given for the most part in such an artless and ingenuous manner as toconvince me that the closest approximation of truth is to be found there. Some of them, I amsure, would have found it difficult to dissimulate in a strange language.Had their testimonybeen in any sense contrived, cross-examination would quickly have betrayed the scheme.Roth,Weiss, Garcia, Tena,Ortega, Aragon, and Steiner,in particular,impressed me asindividuals who spoke with sincerity and conviction. I credit their testimony including thoseinstances where it is in conflict with that of Davis and Bart.I find, therefore,that in the fall of 1951 Davis threatened that anyone who joined the Unionwould be facedwithdischarge;thatinthesame period, Bart gave circulation to the same threatadding that no union would represent employees of the Respondent as long as he remainedforeman; that both Bart and Davis questioned employees concerning their interest in the Union;and that Davis in effect threatened to interfere with any opportunity for other employment byTena if he did not abandon the strike. By such threats and interrogation, I find that the Re-spondent interfered with,restrained,and coerced employees in the exercise of rights guaran-teed in Section 7 of the Act and thereby violated Section 8 (a) (1) of the Act.Ifind that Aguilar and Levinson had lost their status as employees of Respondent beforeDecember 6, that 2 others (Perry and Halim) were on indefinite leave of absence, and that,therefore,15 employees were on that date in the unit described in the complaint.I find thatthe application cards exhibited by Bradow to Davis bore the authenticsignatures of 9 em-ployees but I am not convinced that the cards establish that the Union was thus designated asbargaining agent by the exercise of a free choice. Obviously Steiner signed her card withgreat reluctance and in response to Bradow's threat that her job tenure would be endangeredifshe did not. Such a designation may not be counted as contributing to majority. }Thecoercion practiced upon Steiner occurred in the presence,and presumably In the hearing, ofother employees whose cards are offered to prove majority. None of them was asked if hesigned freely and perhaps all of them,except Steiner,felt that they did. But at least there isan element of uncertainty about it. As the Board said in the Lerner case, supra "Such re-marks by the Union's chief proponent were manifestly calculated to restrain and coerce theemployees concerned and, in our opinion, raise substantial doubt as to whether the Union,which relies on its authorization cards rather than the results of ballots cast at a secretelection, represented the free choice of the Respondent's employees."An earlier decision(Wells. Inc., 68 NLRB 545, 548) expounds a similar philosophy. Considering the restraintand coercion of Steiner by Bradow in obtaining her signature to a designation card. I find thatsubstantial doubts are raised as to the freedom with which designations were given by others.I find, therefore, that the evidence does not establish the Union to have been the freely chosenmajority representative of the Respondent's employees on December 6, 1951.The strikers on December 6 firmly believed that Roth had been discharged for signing aunion card and it will be found that their belief was correct.The record does not establishthat the strike beganbecause of any refusal to bargain.On December 11 Davis offered toreturn Roth to her job; thus, the incident which on December 7 was the motivatingcause forstrike action came to an end4 dayslater. But the strike persisted,and to Davis' invitation toreturn to work the individual strikers answered that he must first sign the union contract. Ido not assume that any of the strikers were aware of the sometimes nice distinction betweenrecognition and entering into a contractual relationship, and it is possible that the conditionthey imposed to the acceptance of Davis' request meant that their Union be recognized asbargaining representative. There is, however, other evidence of a substantial nature whichpersuades that on December 6 Bradow was not speaking to Davis in terms of a request foriLerner Shops of Alabama. Inc., 91 NLRB 151, 153 WEST COAST LUGGAGE CO.429recognition, but rather was then demanding that the Respondent sign the form of contractwhich had been submitted on December 5.2 Not until 3 weeks later did Bradow ask Davis totalk over a possible settlement. I think that the last request must realistically be appraisedas one that Davis recognize the status of the Union as bargaining representative. I creditBradow's testimony that Davis answered that he would never deal with the Union. I also creditthe testimony of Max Cutter that Davis refused to meet with him in late December unless thestrike was ended. But I do not find in the record any clear-cut demand by the Union for rec-ognition between the dates of December 6 and the somewhat uncertain date in late Decemberwhen either Bradow or Cutler spoke to Davis in connection with settlement. In the interim,evidence developed to affect the Union's status. It has been found that on December 6 themajority status of the Union was unproved. On December 7 the appearance of 8 of the 15 em-ployees on a picket line, considering that they were then striking because of the discharge ofRoth, is not satisfactory evidence that they were striking also for recognition. Not until thedate when Bradow or Cutler attempted tonegotiatea settlement with Davis, is it clear that thestrife became one for recognition. On December 17, 2 new employees were hired. These,added to the 6 who had remained at work, left 8 in the plant and 8 on the picket line. Reichter,who was ill at the time the strike began, remained in sick-leave status. There is no evidencein connection with those newly hired, beyond the fact that they appeared on the payroll for theweek beginning December 17. There is nothing from which it can be inferred that they weretemporary replacements, and in that posture of evidence I must assume that they were not.Thus, from and after December 17, the strikers constituted less than a majority of the em-ployees. I find that no request for recognition was made of the Respondent at any time whenon the basis of this record it can be said that the Union was in fact the majority representa-tive of Respondent's employees in any appropriate unit.I credit Roth's testimony that she was paid in full on December 6 without explanation and Ido not believe Bart's testimony that he told her she was laid off. Evidence that it was notcustomary to pay employees at the time of layoff for hours worked in the current pay perioduntil the next payday, is substantial and is believed. I do not credit Davis' explanation that helaid off Roth for economic reasons. Had he done so. I am sure that Roth would have been soinformed. The possibilityof misunderstandingbetween Roth and Bart is slight as both cus-tomarily spoke in Yiddish, an idiom entirely familiar to them. Davis, of course, knew thatRoth had signed a union application card and evidence has already been recited concerningDavis' threats to discharge anyone who did so. I find that Respondent discharged Roth onDecember 6to discouragemembership in and activity on behalf of the Union and that Re-spondent thereby violated Section 8 (a) (3) and (1) of the Act.Although I have found no unlawful refusal to bargain established by the evidence here, Ibelieve it reasonable to conclude that the Respondent has been exculpated in that connectionlargely through accidental and fortuitous circumstances.Respondent's attitude toward self-organization,as expressed through Davis and Bart, has been one of unrelenting and unlawfulopposition.It is not to be supposed that an unmistakeable demand for recognition, made at atime when the Union represented a majority of the employees, would have been granted. Asthe Respondent,under the facts of this case, has never been called upon to extend recognitionto the Union when the Union was the majority representative,I do not find that any attemptsmade by Davis by means of increased wages or bonuses to bring the strikers back to work,constituted an unfair labor practice.The strike at its inception was an unfair labor practice strike and remained so until Rothwas offered reemployment.Thereafter,its character changed to economic.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection with itsoperations described in section I, above, have a close, intimate,and substantial relation totrade, traffic,and commerce among the several States,and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and take certainaffirmative action which Ifind will effectuate the policies of the Act.21 credit the testimony of Davis andofa less interested witness, Stinson,in this connection. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the strike, since the offer of reemployment to Olga Roth on December 11, has notbeen one prolonged by unfair labor practices, the participants, to the extent that they have notbeen replaced, remain employees of the Respondent and upon unconditional application mustbe returned to the jobs remaining open for them. Roth has the same rights in this connectionas the other strikers. Respondent, having offered her reemployment, is not now required torepeat that action. It will be recommended, however, that Respondent make Roth whole forany loss of pay suffered by her from December 6 through 11 by payment to her of whateversum she would have earned as wages for those days, less her net earnings if any during thatperiod.It is apparent from the entire record that there is danger of the commission in the futureby the Respondent of other unfair labor practices proscribed by the Act. In order to makeeffective the interdependent guarantees of Section 7 and to effectuate the policies of the Act,itwill be recommended that the Respondent cease and desist from infringing in any mannerupon the rights of employees guaranteed in Section 7.Upon the basis of the foregoing findings of fact and the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Leather Workers Union of Los Angeles, Loca1213 of International Fur and Leather Work-ers Union, is a labor organization within the meaning of Section 2 (5) of the Act.2.By interrogating employees and threatening them with reprisals for engaging in unionactivities or joining the Union, thereby interfering with, restraining, and coercing them in theexercise of rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By discharging Olga Roth on December 6, 1951, to discourage membership in a labororganization, Respondent has violated Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not refused to bargain with the Union in violation of Section 8 (a) (5)of the Act.[Recommendations omitted from publication.]JERSEY COAST NEWS COMPANY, INC.andRALPH RUG-GIERO. CaseNo. 4-CA-651. June 8, 1953DECISION AND ORDEROn March 2, 1953, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in ana was engaging in certainunfair labor practices in violation of the Act, and recommend-ing that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptions totheIntermediateReport attached hereto. Thereafter, theRespondent filed exceptions to the Intermediate Report.'Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnectionwith this proceeding to a three-member panel[Chairman Herzog and Members Murdock and Peterson].The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the1The Respondent's request for oral argument is hereby denied, as the record, in our opinion,adequately reflects the issues and positions of the parties.105 NLRB No. 45.